Citation Nr: 1522298	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability or service aggravation for spina bifida occulta at S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, with periods of subsequent National Guard and Reserve service until January 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2008, the Board denied service connection for a back disorder including spina bifida occulta.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court vacated the September 2008 Board decision and remanded the case to the Board for
further adjudication.  Subsequent Board remands in September 2010 and August 2014 directed the RO to conduct additional development regarding the Veteran's claim.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at an April 2014 Board hearing, and a transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A congenital condition of the low back, spina bifida occulta, S1, preexisted service and there is no persuasive evidence showing that this condition was aggravated through a superimposed injury or disease during service.  

2.  The veteran's current low back disorder, diagnosed as herniated disc at L5-S1, was first diagnosed many years after the veteran's military service, is not due to an injury or other event or incident during his military service, and is not related to his spina bifida occulta, S1.  


CONCLUSIONS OF LAW

1.  Spina bifida occulta, S1, was not aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.303, 3.306, 4.9 (2014).  

2.  A low back disorder, diagnosed as herniated disc at L5-S1, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his service connection claim in June 2006, along with specific notice regarding how disability ratings and effective dates are assigned.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was afforded a VA spine examination in August 2006.  This examination is adequate to adjudicate the Veteran's claim on appeal because it was based on a thorough examination and appropriate diagnostic tests; moreover, the VA examiner's opinion is properly supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As discussed above, in February 2010, the Court issued a Memorandum Decision vacating the Board's September 2008 decision.  Specifically, the Court found that further development and/or analysis was required with respect to (1) the Veteran's lay assertions of continuity of post-service back disorder symptomatology; (2) the Veteran's credibility to assert that he was involved in a motor vehicle accident during service; and (3) VA's efforts to verify the occurrence of the claimed in-service motor vehicle accident.  Therefore, the September 2010 Board remand directed that VA undertake efforts to obtain records regarding the claimed in-service motor vehicle accident.  Upon request from the RO, the Veteran submitted a report containing information about the claimed in-service motor vehicle accident.  However, as noted in the August 2014 Board remand, there was no indication that the RO conducted any additional development.  In particular, the Board noted that the Veteran reported receiving treatment subsequent to the claimed motor vehicle accident in May 1978 at the Kirk U.S. Army Health Clinic at Aberdeen Proving Ground, Maryland.  Therefore, the August 2014 Board remand directed that a specific request be made to obtain such records.  

Following a September 2014 request by the RO, an October 2014 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) documents that an investigation for active duty clinical records from Kirk U.S. Army Health Clinic regarding the Veteran's claimed back injury following a motor vehicle accident from March 1978 through June 1978 yielded negative results.  

In December 2014, the Veteran was advised that inpatient clinical records could not be located and that further attempts to obtain the records would be futile, although he could submit any relevant evidence corroborating the claimed motor vehicle accident, including buddy statements.  Later that same month, the Veteran responded that he did not have any in-service clinical treatment records or corroborating buddy statements.  

Given the above development, the Board finds that there has been substantial compliance with prior remand directives, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

In an April 2015 appellant brief, the Veteran's representative asserted that prior development by the RO was inadequate.  Specifically, he asserted that the RO could have sought to obtain an accident report regarding the Veteran's claimed motor vehicle accident in 1978 from the service department, as the Uniform Code of Military Justice (UCMJ) requires that any accident involving damage to government property be reported and investigated.  However, the Board finds that a remand to request an accident report regarding damage to government property is not required.  The relevant inquiry is not whether the Veteran was involved in a motor vehicle accident which resulted in property damage, but whether the claimed motor vehicle accident resulted in clinical treatment for a back injury, as alleged by the Veteran.  As discussed above, the RO has previously inquired regarding relevant clinical treatment records, with negative results.  

Indeed, while VA does have a duty to assist the Veteran in the development of his claim, that duty is not limitless.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ( "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.").  As such, further remand to attempt to obtain an accident report of property damage from the service department is not required, and indeed, would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Otherwise, neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further noti1ce or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection/Service Aggravation

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Congenital or developmental defects cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  38 C.F.R. § 4.9 (2014); see also VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran submitted his claim of entitlement to service connection for a "back disc" in April 2006.  He indicated that this condition was the residual of a motor vehicle accident.  

Service treatment records contain the Veteran's May 1977 pre-enlistment examination report, which documents his complaints of back pain and, following an orthopedic consultation and x-ray, a diagnosis of spina bifida occulta at S1.  Upon enlistment in November 1977, a notation was added to the examination report that there was no evidence of any current back injury or disability, and that a physical examination was normal.  Additional service treatment records do not document any complaints, treatment, or diagnosis of a back disorder during service.  A September 1981 separation examination documents a normal physical examination of the Veteran's spine.  

Subsequent physical examinations for the Army Reserves, performed in March 1985, February 1989, and July 1991, document normal clinical evaluations of the Veteran's spine, without any noted complaint regarding back pain or injury.  

Post-service treatment records include a January 2003 lumbar myelogram which revealed an impression of broad central disc bulging of the disc annulus at L4-L5 with central effacement of the thecal sac, and large central and left sided disc protrusion herniation at L5-S1.  A computed tomography (CT) examination, performed that same month, revealed a similar impression.  

The Veteran was afforded a VA spine examination in August 2006.  The VA examiner noted that he had reviewed the veteran's claims folder, and the report included a summary of the veteran's medical history and the results of a thorough physical examination.  The report concluded with a diagnosis of herniated disc at L5-S1, which the examiner opined had "no relation to his spina bifida occulta which is a developmental anomaly that has no association with disc disease or disc herniation."  

Regarding the Veteran's spina bifida occulta, the Board finds that this condition preexisted the veteran's military service.  Specifically, this condition was diagnosed on the Veteran's May 1977 pre-enlistment examination, following an orthopedic consultation and x-ray examination of the lumbar spine.  Moreover, spina bifida occulta is a congenital condition and there is no evidence of the pertinent antecedent active disease or injury during service.  38 C.F.R. §§ 3.303(c).  

After a thorough review of the claims file, the Board finds no competent or persuasive evidence that the Veteran's spina bifida occulta, S1, was aggravated through a superimposed injury or disease during service.  38 C.F.R. § 4.9.  Other than the notation of the condition on the Veteran's pre-enlistment examination in May 1977, service treatment records are completely silent as to any complaints, treatment, or diagnosis of a back disorder.  Moreover, post service treatment for a back disorder is not shown for more than twenty years after his discharge from the service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Accordingly, service aggravation of spina bifida occulta, S1, must be denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn, 25 Vet. App. 231; Wagner, 370 F.3d 1089.   

Additionally, the Board finds that service connection is not warranted for a current back disorder, to include herniated disc at L5-S1.  As noted above, service treatment records are silent for a chronic back disorder.  The Veteran has claimed that his back injury is due to an in-service motor vehicle accident.  Specifically, the Veteran reported receiving treatment subsequent to the claimed motor vehicle accident in May 1978 at the Kirk U.S. Army Health Clinic at Aberdeen Proving Ground, Maryland.  However, as noted above, an October 2014 response from the NPRC stated that an investigation for active duty clinical records from Kirk U.S. Army Health Clinic regarding the Veteran's claimed back injury following a motor vehicle accident yielded negative results.  Moreover, after being advised that such records could not be located, the Veteran advised that he did not have any in-service clinical treatment records or corroborating buddy statements.  Therefore, to the extent that the Veteran is competent to report that he was treated for injuries following an in-service motor vehicle accident, the Board finds such statements are of limited probative value given their inconsistency with the evidence of record, including the lack of in-service records corroborating the claimed treatment following a motor vehicle accident, particularly in light of the negative response received following an NPRC search for related records.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Likewise, to the extent that the Veteran has reported that his back pain had onset during active service and has been continuous therefrom, the Board finds such statements, while competent insofar as they relate observable symptomatology, are of limited probative value which is outweighed by the evidence of record, including service treatment records which do not document any complaints, treatment, or diagnosis of a back disorder during service, a normal spine examination upon separation from active service, and several subsequent physical examinations related to reserve duty which also document normal spine examinations without any noted complaints of back pain or injury.  Moreover, there is no evidence of chronic arthritis manifesting during active service or within one year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, post-service medical treatment records are silent as to any treatment for a back disorder until more than twenty years after the Veteran's discharge from service.  The absence of any related medical evidence for such an extended period after service weighs against a finding that the Veteran's claimed back condition had onset during active service or was continuous therefrom.  See Maxson, 230 F.3d 1330.  

Finally, the Board affords great probative value to the August 2006 VA examiner's opinion which concluded, following a review of the claims file and detailed physical examination, that the Veteran's herniated disc was unrelated to his spina bifida occulta, which is a developmental anomaly that has no association with disc disease or disc herniation.  

In sum, there is no competent and credible evidence that the Veteran's current back disorder, diagnosed as herniated disc at L5-S1, is related to his spina bifida occulta at S1 or to his active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




ORDER

Service connection for a back disability or service aggravation for spina bifida occulta at S1 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


